 



QUOVADX, INC.
1997 STOCK PLAN
NOTICE OF GRANT OF RESTRICTED STOCK
     Unless otherwise defined herein, the terms defined in the 1997 Stock Plan
will have the same defined meanings in this Notice of Grant of Restricted Stock
(“Notice of Grant”).
     Participant:
     Address:
     You have been granted the right to purchase Common Stock of the Company,
subject to the Company’s Reacquisition Right (as described in the attached
Restricted Stock Agreement), as follows:
     Grant Number
     Date of Grant
     Price Per Share
     Total Number of Shares
     Expiration Date:
     YOU MUST PURCHASE THE SHARES BEFORE THE EXPIRATION DATE OR YOU WILL HAVE NO
FURTHER RIGHT TO PURCHASE THE SHARES. By your signature and the signature of the
Company’s representative below, you and the Company agree that this Award of
Restricted Stock is granted under and governed by the terms and conditions of
the 1997 Stock Plan and the Restricted Stock Agreement, attached hereto as
Exhibit A-1, both of which are made a part of this document. You further agree
to execute the attached Restricted Stock Agreement as a condition to purchasing
any Shares under this Award.

     
PARTICIPANT:
  QUOVADX, INC.
 
   
 
   
Signature
  By Harvey A. Wagner
 
   
 
  President and Chief Executive Officer
 
 
 
Print Name
  Title

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
QUOVADX, INC.
1997 STOCK PLAN
RESTRICTED STOCK AGREEMENT
     Unless otherwise defined herein, the terms defined in the 1997 Stock Plan
(the “Plan”) will have the same defined meanings in this Restricted Stock
Agreement (the “Agreement”).
     WHEREAS, the individual named in the Notice of Grant, (the “Participant”)
is an Employee, and the Participant’s continued participation in the affairs of
the Company is considered by the Company to be important for the Company’s
continued growth; and
     WHEREAS in order to give the Participant an opportunity to acquire an
equity interest in the Company as an incentive for the Participant to continue
to participate in the affairs of the Company, the Administrator has granted to
the Participant an Award of Restricted Stock subject to the terms and conditions
of the Plan and the Notice of Grant, which are incorporated herein by reference,
and pursuant to this Restricted Stock Agreement.
      NOW THEREFORE, the parties agree as follows:
     1. Sale of Stock. The Company hereby agrees to sell to the Participant and
the Participant hereby agrees to purchase the number of shares of the Company’s
Common Stock (the “Restricted Stock”), at the per Share purchase price and as
otherwise described in the Notice of Grant.
     2. Payment of Purchase Price. The purchase price for the Restricted Stock
may be paid by delivery to the Company at the time of execution of this
Agreement of cash, a check, or some combination thereof.
     3. Reacquisition Right. In the event the Participant ceases to be an
Employee for any or no reason (including death or Disability) before all of the
Shares of Restricted Stock are released from the Company’s Reacquisition Right
(see Section 4), all such Shares will thereupon be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company (the
“Reacquisition Right”). The Participant will not be entitled to a refund of the
price paid for any Shares of Restricted Stock returned to the Company pursuant
to this Section 3. Upon such termination, the Company will become the legal and
beneficial owner of the Shares of Restricted Stock being forfeited and
reacquired by the Company and all rights and interests therein or relating
thereto, and the Company will have the right to retain and transfer to its own
name the number of Shares of Restricted Stock being reacquired by the Company.

 



--------------------------------------------------------------------------------



 



     4. Release of Shares From Reacquisition Right.
          (a) Vesting Schedule. 25% of the Shares of Restricted Stock will vest
on each of January 5, 2006, 2007, 2008 and 2009, such that 100% of the Shares of
Restricted Stock will be fully vested on January 5, 2009, provided that the
Participant continues to be an Employee through each such date. Notwithstanding
the foregoing sentence, one hundred percent (100%) of the Shares will vest upon
a Change of Control of the Company that occurs while Participant is an Employee.
          (b) For purposes of Section 4(a), “Change of Control” shall mean the
occurrence of any of the following events: (i) any “person” (as such term is
used in Sections 13(d) and 14(d)of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities; or (ii) the consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets; or (iii) the consummation
of a merger or consolidation of the Company, with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company, or such
surviving entity or its parent outstanding immediately after such merger or
consolidation, or (iv) a change in the composition of the Board, as a result of
which fewer than a majority of the Directors are Incumbent Directors. “Incumbent
Directors” shall mean Directors who either (A) are Directors of the Company, as
applicable, as of the date hereof, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of
those Directors whose election or nomination was not in connection with any
transaction described in subsections (i), (ii) or (iii) or in connection with an
actual or threatened proxy contest relating to the election of directors of the
Company.
          (c) Any of the Shares that have not yet been released from the
Reacquisition Right are referred to herein as “Unreleased Shares.”
     5. Restriction on Transfer. Except for the escrow described in Section 6 or
the transfer of the Shares to the Company contemplated by this Agreement, none
of the Shares or any beneficial interest therein will be transferred, encumbered
or otherwise disposed of in any way until such Shares are released from the
Company’s Reacquisition Right in accordance with the provisions of this
Agreement. Any distribution or delivery to be made to the Participant under this
Agreement will, if the Participant is then deceased, be made to the
Participant’s designated beneficiary, or if no beneficiary survives the
Participant, to the administrator or executor of the Participant’s estate. Any
such transferee must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.

- 2 -



--------------------------------------------------------------------------------



 



     6. Escrow of Shares.
          (a) All Shares of Restricted Stock will, upon execution of this
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock and stock
assignment, if any, will be held by the Escrow Holder until such time as the
Company’s Reacquisition Right expires or the date the Participant ceases to be
an Employee.
          (b) The Escrow Holder will not be liable for any act it may do or omit
to do with respect to holding the Unreleased Shares in escrow while acting in
good faith and in the exercise of its judgment.
          (c) Upon the Participant’s termination as an Employee for any reason,
the Escrow Holder, upon receipt of written notice of such termination, will take
all steps necessary to accomplish the transfer of the Unreleased Shares to the
Company. The Participant hereby appoints the Escrow Holder with full power of
substitution, as the Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such Unreleased Shares to the Company upon such
termination.
          (d) When a portion of the Shares has been released from the
Reacquisition Right, upon request, the Escrow Holder will take all steps
necessary to accomplish the transfer of the Unreleased Shares to the
Participant.
          (e) Subject to the terms hereof, the Participant will have all the
rights of a shareholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon.
          (f) In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, share
combination, or other change in the corporate structure of the Company affecting
the Common Stock, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change the Participant will in his
capacity as owner of Unreleased Shares that have been awarded to him be entitled
to new or additional or different shares of stock, cash or securities (other
than rights or warrants to purchase securities); such new or additional or
different shares, cash or securities will thereupon be considered to be
Unreleased Shares and will be subject to all of the conditions and restrictions
which were applicable to the Unreleased Shares pursuant to this Agreement. If
the Participant receives rights or warrants with respect to any Unreleased
Shares, such rights or warrants may be held or exercised by the Participant,
provided that until such exercise any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be Unreleased Shares and will be subject to
all of the conditions and restrictions which were applicable to the Unreleased
Shares pursuant to this Agreement. The Administrator in its absolute discretion
at any time may accelerate the vesting of all or any portion of such new or
additional shares of stock, cash or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or warrants.

- 3 -



--------------------------------------------------------------------------------



 



          (g) The Company may instruct the transfer agent for its Common Stock
to place a legend on the certificates representing the Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Agreement.
     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 6, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Participant to
satisfy such tax withholding obligation, in whole or in part by (a) electing to
have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount required to be withheld, or (b) delivering to
the Company already vested and owned Shares having a Fair Market Value equal to
the amount required to be withheld.
     8. General Provisions.
          (a) This Agreement will be governed by the internal substantive laws,
but not the choice of law rules of Colorado. This Agreement, subject to the
terms and conditions of the Plan and the Notice of Grant, represents the entire
agreement between the parties with respect to the purchase of the Shares by the
Participant. Subject to Section 16(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail. Unless
otherwise defined herein, the terms defined in the Plan will have the same
defined meanings in this Agreement.
          (b) Any notice, demand or request required or permitted to be given by
either the Company or the Participant pursuant to the terms of this Agreement
will be in writing and will be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties at the addresses of the parties set forth at the end of this
Agreement or such other address as a party may request by notifying the other in
writing.
               Any notice to the Escrow Holder will be sent to the Company’s
address with a copy to the other party hereto.
          (c) The rights of the Company under this Agreement will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Participant
under this Agreement may only be assigned with the prior written consent of the
Company.
          (d) Either party’s failure to enforce any provision of this Agreement
will not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and will not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

- 4 -



--------------------------------------------------------------------------------



 



          (e) The Participant agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.
          (f) Participant acknowledges and agrees that the vesting of Shares of
Restricted Stock pursuant to Section 4 hereof is earned only by continuing as an
Employee at the will of the Company (or the Parent or Subsidiary employing
Participant) and not through the act of being hired or purchasing Shares
hereunder. Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
Employee for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company (or the
Parent or Subsidiary employing Participant) to terminate the Participant’s
relationship as an Employee at any time, with or without cause.
     By Participant’s signature below, Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Participant agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant.

             
PARTICIPANT:
      QUOVADX, INC.    
 
           
 
           
Signature
      By Harvey A. Wagner    
 
           
 
      President and Chief Executive Officer                  
Print Name
      Title    
 
           
Date:                     , 200[_]
      Date:                     , 200[_]    

- 5 -